 

CAMBER ENERGY, INC. 8-K [cei-8k_052518.htm]

 

Exhibit 10.1

 



SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (this “Agreement”) confirms the terms of
Richard N. Azar, II’s (“Azar”, “you”, or “your”) separation from employment as
the Chief Executive Officer of Camber Energy, Inc., a Nevada corporation (the
“Company”).

 

You agree that effective as of 8:00 AM (Central Time) on May 25, 2018 (the
“Separation Date”), your employment with the Company shall be considered
mutually terminated by the parties. Along with such termination, all Company
benefits to you (i.e., health insurance coverage, 401(k) plans and life
insurance (if any)) will be terminated, provided that the Company will provide
COBRA paperwork as required by law (if applicable).

 

As of the Separation Date, you will be paid all wages, salary, bonuses,
commissions, expense reimbursements, and any other amounts that you are owed, if
any, including, but not limited to $64,000 in accrued director’s fees approved
by the Board of Directors on April 25, 2018. Such compensation shall be paid in
addition to the Severance Payment provided for hereinafter and is not contingent
upon your performance of any other provisions in this Agreement. You will also
be paid what you are owed for any vacation time, sick time, paid time off or
paid leave of absence, or in connection with any severance or deferred
compensation plan, if eligible, and that you will have been given all time off
to which you were entitled under any policy or law, including but not limited to
leave under the Family and Medical Leave Act of 1993.

 

Although you are not otherwise entitled to receive any severance from the
Company in connection with your voluntary separation from employment, subject
to, and in consideration for, your providing the Company with an executed copy
of this Agreement as provided herein, and not revoking this Agreement, and your
compliance with all of the terms and conditions of this Agreement, all other
agreements entered into by and between you and the Company, and all Company
policies and procedures, the Company also will pay you (a) a lump sum severance
payment equal to $150,000, payable in three installments of $50,000 each, on
June 1, 2018, July 2, 2018 and August 1, 2018, and (b) warrants to purchase
1,000,000 shares of the Company’s common stock in the form of Exhibit A hereto
(the “Warrants”), which will have an exercise price equal to the closing stock
price of the Company’s common stock on the date this Agreement is agreed to by
the parties, and the exercise of which Warrants will be subject to (i) approval
by the NYSE American of the additional listing of the shares of common stock
issuable upon exercise thereof, (ii) to the extent required by the rules of the
NYSE American, the approval of the shareholders of the Company of the issuance
of the shares of common stock issuable upon exercise thereof, and (iii) to the
extent necessary, an increase in the number of authorized but unissued and
unreserved shares of common stock of the Company (collectively, (i) through
(iii) the “Exercise Prerequisites”), in each case less all applicable
withholdings and required deductions (the “Severance Payment”). The Company
agrees to use commercially reasonable efforts to satisfy the Exercise
Prerequisites as promptly as is commercially reasonable.

 

The Severance Payment provisions set forth in this Agreement shall be referred
to as the “Severance Benefits.” You agree that the Severance Benefits are
something of value and that you are not already entitled to these additional
benefits.

 

In addition to the Severance Benefits, the Company confirms and acknowledges
that:

 

(a)The Company is not prohibiting you from contacting the Company’s lender; IBC,
regarding an acquisition by IBC of the Company’s assets, which are currently
secured by security interests of IBC, notwithstanding that, as long as you
remain a member of the Board of Directors of the Company you are required to
continue to comply with your fiduciary duties to the Company; and

 

(b)The Company will pay $7,500 per month, payable on the 1st business day of
each month, for rent to you or your designee during the period the Company
utilizes its current offices at 4040 Broadway, Suite 425, San Antonio, Texas,
78209, and such rental arrangement shall be considered on a month-to-month
basis, provided that the Company may terminate such arrangement at any time with
a minimum of thirty days’ notice. The Company shall not be required to maintain
a deposit.

 



Page 1 of 6

Initial /s/ RNA

 

 

You are solely responsible for any and all tax obligations or other obligations
under federal and/or state law pertaining to the receipt of the Severance
Benefits in the Agreement, and you hereby agree to hold the Company and its
respective affiliates harmless from any and all liability relating to such
obligations.

 

In exchange for providing you with the Severance Benefits, you agree to fully
release the Company, and its respective current and former parent companies,
subsidiaries, and other affiliated companies as well as any of their respective
current and former insurers, directors, officers, agents, shareholders,
employees, consultants, payroll processing agents, agents, affiliates and
assigns (collectively, the “Released Parties”) from any claims you may have
against them as of the date you sign this Agreement, whether such claims arise
from common law, statute, regulation, or contract. This release includes but is
not limited to rights and claims arising under or arising out of (i) Title VII
of the Civil Rights Act of 1964, as amended; (ii) the Americans with
Disabilities Act, as amended; (iii) the Employee Retirement Income Security Act
of 1974, as amended (excluding claims for accrued, vested benefits under any
employee benefit plan of the Company in accordance with the terms of such plan
and applicable law); (iv) the Age Discrimination in Employment Act, as amended,
or the Older Workers Benefit Protection Act; (v) the Texas Payday Law, Texas
Workers’ Compensation Act and Texas Workforce Innovation and Opportunity Act;
(vi) alleged discrimination or retaliation in employment (whether based on
federal, state or local law, statutory or decisional); (vii) any law (statutory
or decisional) providing for attorneys’ fees, costs, disbursements and/or the
like; (vii) any other federal, state, or local law prohibiting discrimination
and/or harassment; and (viii) claims under the Texas Labor Code, the Texas
Business Organizations Code, and all other laws and regulations relating to
employment. By accepting the Severance Benefits, you have agreed to release the
Released Parties from any liability arising out of your employment with and
separation from the Company. This would include, among other things, claims
alleging breach of contract, defamation, emotional distress, harassment,
retaliation, or discrimination based on age, gender, race, religion, national
origin, disability or any other status under local, state, or federal law. This
release does not prevent you from pursuing any workers’ compensation benefits to
which you may be entitled. Furthermore, nothing in this Agreement shall be
construed to prevent you from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (“EEOC”)
or applicable state or city fair employment practices agency, to the extent
required or permitted by law. Nevertheless, you understand and agree that you
are waiving any relief available (including, for example, monetary damages or
reinstatement), including but not limited to financial benefit or monetary
recovery from any lawsuit filed or settlement reached by the EEOC or anyone else
with respect to any claims released and waived in this Agreement.

 

You understand and acknowledge that you are releasing potentially unknown
claims, and that you may have limited knowledge with respect to some of the
claims being released. You acknowledge that there is a risk that, after signing
this Agreement, you may learn information that might have affected your decision
to enter into this Agreement. You assume this risk and all other risks of any
mistake in entering into this Agreement and confirm that it is your intention to
release all claims that you have or may have against the Released Parties,
whether known or unknown, suspected or unsuspected. You agree that this
Agreement is fairly and knowingly made.

 

The waiver and release contained in this Agreement does not apply to any claim
which, as a matter of law, cannot be released by private agreement. If any
provision of the waiver and release contained in this Agreement is found to be
unenforceable, it shall not affect the enforceability of the remaining
provisions and a court shall enforce all remaining provisions to the full extent
permitted by law.

 

You represent, warrant and covenant to each of the Released Parties that at no
time prior to or contemporaneous with your execution of this Agreement have you
(i) knowingly engaged in any wrongful conduct against, on behalf of or as the
representative or agent of the Company; or (ii) knowingly violated any state,
federal, local or other law, including any securities laws or regulations. The
Company acknowledges the existence of that certain lawsuit filed in the United
States District Court for the Western District of Texas under Civil Action No.
5:17-cv-00962, styled Aaron Rubenstein v. Richard N. Azar, II (the “Rubenstein
lawsuit”), complaining of an alleged violation of Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Act”), 15 U.S.C. § 78p(b),
which Azar has vigorously disputed and defended. The Company stipulates that
this section shall not apply to the Rubenstein lawsuit.

 



Page 2 of 6

Initial /s/ RNA

 

 

You agree that this Agreement does not alter any agreements or promises you made
prior to or during your employment concerning intellectual property,
confidentiality, non-solicitation, or non-competition.

 

You agree that you are the only person who is able to assert any right or claim
arising out of your employment with or separation from the Company. You promise
that you have not assigned, pledged or otherwise sold such rights or claims, nor
have you relied on any promises other than those contained in this Agreement.

 

You agree that neither this Agreement nor payment or effectiveness of the
Severance Benefits being offered to you for this Agreement is an admission by
the Company of any liability or unlawful conduct of any kind. You agree that the
Severance Benefits being offered in exchange for your release of claims and
rights is sufficient. You agree to cooperate on behalf of the Company, as
appropriate and lawful, in future legal actions relating to your employment with
the Company.

 

You and the Company agree not to disparage each other or to do anything that
portrays either you or the Company, or the Company’s, services, products or
personnel in a negative light or that might injure you or the Company’s business
or affairs. This would include, but is not limited to, disparaging remarks about
either you or the Company, as well as the Company’s shareholders, officers,
directors, employees, agents, advisors, partners, affiliates, consultants,
products, formulae, business processes, corporate structure or organization, and
marketing methods. This does not however prevent you or the Company from
communicating any concerns about potential violations of law, rule or regulation
to the Securities and Exchange Commission or any other government authority or
self-regulatory agency (each an “Agency” and collectively, “Agencies”), prohibit
you or the Company from discussing any such matters with any Agency, or prohibit
any truthful affirmation or testimony in compliance to any request, subpoena, or
inquiry by the government or regulatory agency.

 

You agree to keep confidential any and all non-public information about the
business or finances of the Company, including, without limitation, all
information about (or relating to) any products, services, technology, business
plans, litigation, financial statements, projections, existing or proposed
projects, suppliers, customers, merchant lists, pricing, purchase records, sale
records, marketing, processes, equipment, facilities, data, methodologies or
trade secrets, in whatever form (collectively “Information”, which Information
shall encompass the Company’s Information and/or any Information of any
Affiliate of the Company, subsidiary of the Company or party who has contracted
with or proposed to contract with the Company, from whatever source shall be
deemed confidential and shall be collectively referred to in this Agreement as
“Confidential Information”. Notwithstanding the foregoing, the term
“Confidential Information” shall not include information which (a) is
independently developed by you otherwise than in connection with your
employment; (b) becomes publicly available without violation of this Agreement
or by any fault of you or any other party subject to confidentiality rights with
the Company; (c) becomes lawfully available in the “public domain” from a third
party; (d) is approved for disclosure by written authorization of the Company;
or (e) which you are compelled to disclose pursuant to applicable law or court
order, provided that you give the Company prompt notification of such requested
disclosure.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, limited liability partnership,
proprietorship, business or statutory trust, trust, union, association,
instrumentality, governmental authority or other entity, enterprise, authority,
unincorporated organization or business organization. An “Affiliate” of a
specified Person means any other Person that (at the time when the determination
is made) directly, or indirectly through one or more intermediaries, controls,
or is controlled by, or is under common control with, such specified Person. As
used in the foregoing sentence, the term “control” (including, with correlative
meaning, the terms “controlling,” “controlled by” and “under common control
with”) means the power to direct the management and/or the policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

 



Page 3 of 6

Initial /s/ RNA

 

 

You further agree that you will not at any time (i) use any Confidential
Information for any other purpose other than as agreed to by the Company in
writing, or (ii) discuss, disclose or otherwise transfer any Confidential
Information to any Person. The requirements of this paragraph shall survive the
termination of this Agreement.

 

You agree that, if you violate the terms of this Agreement, you will reimburse
the Released Parties for any reasonable and necessary attorneys’ fees, costs, or
other damages arising from your breach of the Agreement, unless you are
challenging your waiver of claims under the Age Discrimination in Employment
Act. You agree that, if any portion of this Agreement is found to be
unenforceable, the remainder of the Agreement will remain enforceable.

 

Before signing this Agreement, you should make sure that you understand what you
are signing, what benefits you are receiving, and what rights you are giving up,
including your rights under the Age Discrimination in Employment Act. You are
also encouraged to consult an attorney about the contents and meaning of this
Agreement.

 

You shall have up to twenty-one (21) days from the date of your receipt of this
Agreement, which receipt occurred on May 24, 2018, to consider the terms and
conditions of this Agreement (the “Review Period”). You may accept this
Agreement at any time within the Review Period by executing it and returning it
to Camber Energy, Inc., Attn: Bob Schleizer, Chief Financial Officer, c/o
BlackBriar Advisors LLC, 3131 McKinney Ave., Suite 600, Dallas, TX 75204, or via
email at bschleizer@blackbriaradvisors.com, no later than 5:00 p.m. (Central) on
the twenty-first (21st) day after your receipt of this Agreement. Thereafter,
you will have seven (7) days to revoke this Agreement (the “Revocation Period”)
by stating your desire to do so in writing to Bob Schleizer at the address
listed above, no later than 5:00 p.m. (Central) on the seventh (7th) day
following the date you sign this Agreement. The effective date of this Agreement
shall be the eighth (8th) day following your signing and acceptance of this
Agreement (the “Effective Date”), provided you do not revoke the Agreement
during the Revocation Period. In the event you do not accept this Agreement as
set forth above, or in the event you revoke this Agreement during the Revocation
Period, this Agreement, including but not limited to the obligation of the
Company and its subsidiaries and affiliates to provide the consideration
provided above shall automatically be deemed null and void and any Severance
Benefits offered or provided hereunder shall be immediately withdrawn and be
deemed null, void and terminated. Furthermore, you shall immediately return any
Severance Benefits paid by the Company prior to such revocation.

 

By signing this Agreement, you also agree, following the Separation Date, to
cooperate fully with the Company upon request in all matters relating to the
completion of your pending work on behalf of the Company and in connection with
the orderly transition of such work to such other employees as the Company may
designate. You further agree that following the Separation Date you will
cooperate fully with the Company upon request as to any and all claims,
controversies, disputes, or complaints of which you have any knowledge or that
may relate to you or your employment with the Company, unless you are an adverse
party. The Company will reimburse you for any reasonable out-of-pocket expenses
incurred pursuant to your duties under this Paragraph, after the Separation
Date, which are pre-approved in writing by the Company. Such cooperation
includes but is not limited to providing the Company with all information known
to you related to such claims, controversies, disputes, or complaints and
appearing and giving testimony in any forum.

 



Page 4 of 6

Initial /s/ RNA

 

 

If this Agreement fully and accurately describes the complete agreement
concerning your separation of employment and your agreement to release the
Released Parties for any acts occurring prior to the date you sign this
Agreement (and supersedes all previous oral or written communications,
representations or agreements), please confirm this agreement by signing and
dating this Agreement. By signing this Agreement, you agree that your waiver of
rights and claims is knowing and voluntary. You further confirm that you fully
understand the benefits you are receiving and the rights and claims you are
waiving under this Agreement and that you have accepted those benefits and
waived those rights and claims of your own free will.

 

This Agreement shall be governed exclusively by and construed exclusively in
accordance with the laws of the state of Texas, without giving effect to the
conflict of law principles of state of Texas. In the event of a dispute arising
out of or related to this Agreement, the parties agree that venue lies in a
court of competent jurisdiction in Bexar County, Texas.

 

In the event of a dispute between the parties arising out of or related to this
Agreement, the parties shall submit the dispute to mediation, which shall occur
within thirty (30) days unless otherwise agreed by the parties. If the matter is
not resolved at mediation, the matter may be submitted for arbitration by the
American Arbitration Association or such other arbiter as the parties may agree
upon. In the event of an arbitration, the matter shall be conducted under the
Commercial Arbitration Rules of the American Arbitration Association and the
Expedited Procedures contained therein, promulgated on October 1, 2013. The
prevailing party(ies) shall be entitled to recover their reasonable and
necessary attorney’s fees and costs as the arbitrator shall determine.

 

This Agreement shall be binding upon the parties hereto and upon their heirs,
administrators, representatives, executors, successors, offspring, spouse and
assigns, and shall inure to the benefit of said parties and each of them and to
their heirs, administrators, representatives, executors, successors and assigns.

 

Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining parts, terms or provisions shall
not be effected thereby, and said illegal, unenforceable or invalid part, term
or provision shall be deemed not to be a part of this Agreement.

 

You further agree that if you disavow or challenge in court this Agreement, and
if this Agreement is deemed unenforceable by a court of competent jurisdiction
as the result of your actions, all Severance Benefits offered to you or provided
to you hereunder shall be withdrawn and be deemed null, void and terminated
immediately upon the entry of the final court order.

 

This Agreement sets forth the entire Agreement between the parties hereto and
fully supersedes any and all prior agreements or understandings, written or oral
between the parties hereto pertaining to your separation from employment with
the Company.

 

This Agreement shall be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any of the parties hereto.

 

This Agreement may be signed in counterparts, and each counterpart shall be
considered an original agreement for all purposes.

 

This Separation and Release Agreement was given to Richard N. Azar II on May 25,
2018. You will have until June 15, 2018 to sign and deliver this Separation and
Release Agreement.

 

ACCEPTED AND AGREED TO:

 



 /s/ Richard N. Azar II   Date _5-25-2018________



Richard N. Azar II

 



Page 5 of 6

Initial /s/ RNA

 

 



CAMBER ENERGY, INC.            /s/ Bob Schleizer   Date __5/25/2018______ Bob
Schleizer     Chief Executive Officer    



 



Page 6 of 6

Initial /s/ BS